Exhibit 10e(i)
AMENDMENT NO. 1
TO
KAMAN CORPORATION
CASH BONUS PLAN


(As Amended and Restated as of January 1, 2008)
 
WHEREAS, Kaman Corporation (the "Company") has previously adopted a Cash Bonus
Plan (Amended and Restated as of January 1, 2008 (the "Plan"); and


WHEREAS, the Company’s Board of Directors desires to correct a mistake in the
terms of Section 6 of the Plan which fails to properly describe one of the
performance metrics that has been applicable to Corporate participants in the
Plan consistently since the 2004 Award Year;


NOW THEREFORE, the Plan is amended as follows:



 
1. 
Performance Objectives for Corporate Participants



a.           All references to “pre-tax profits” or “consolidated pre-tax
profits” in Section 6 of the Plan are hereby deleted and replaced with the words
“fully diluted earnings per share”.


 
2.
Effective Date.  This Amendment shall take effect beginning with the 2011 Award
Year.



 
3.
Capitalized Terms.  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.




 
4.
Full Force and Effect.  Except as modified and amended by this document, the
Plan remains in full force and effect.



IN WITNESS WHEREOF, Kaman Corporation has caused this Amendment No. 1 to be
executed as of February 22, 2011.


ATTEST:
   
KAMAN CORPORATION
       
/s/ Candace A. Clark
 
By:
/s/ William C. Denninger
Candace A. Clark
   
William C. Denninger
Its: Secretary
   
Its:
 
Senior  Vice President and
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
